UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 07-7706



UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.


CLEVELAND KILGORE,

               Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Richard D. Bennett, District Judge.
(8:06-cr-00115-RDB)


Submitted: May 22, 2008                       Decided:   May 27, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cleveland Kilgore, Appellant Pro Se.      Barbara Suzanne Skalla,
Assistant United States Attorney, Michele Walls Sartori, OFFICE OF
THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cleveland Kilgore appeals the district court’s order

denying his “Motion for Relief Writ of Error Coram Nobis 60(b).”

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Kilgore, No. 8:06-cr-00115-RDB (D. Md.

Oct. 17, 2007).         We deny Kilgore’s motion for release pending

appeal as moot.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -